[Cite as Piepho v. Franklin Cty. Bd. of Revision, 2014-Ohio-2908.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Marilyn A. Piepho,                                   :

                 Appellant-Appellant,                :
                                                                           No. 13AP-818
v.                                                   :                  (B.T.A. No. 2013-W-343)

Franklin County Board of Revision et al.,            :               (ACCELERATED CALENDAR)

                 Appellees-Appellees.                :




                                            D E C I S I O N

                                      Rendered on June 30, 2014



                 Marilyn A. Piepho, pro se.

                          APPEAL from the Board of Tax Appeals of Ohio

O'GRADY, J.

        {¶ 1} Appellant-appellant, Marilyn A. Piepho, appeals from a decision and order
of the Board of Tax Appeals of Ohio ("BTA") determining the taxable value of certain real
property for the tax years 2010, 2011, and 2012. Because we conclude the BTA's decision
was not unreasonable or unlawful, we affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} Appellant owns a condominium in Westerville. For tax year 2010, the
county auditor determined the true value of appellant's property was $72,500. Appellant
filed a complaint arguing the value was actually $35,475. Appellee-appellee, the Franklin
County Board of Revision ("BOR"), conducted a hearing and supplemented appellant's
evidence with a comparative market analysis. Then, the BOR voted to reduce the true
value of appellant's property to $58,000 for tax years 2010, 2011, and 2012. Appellant
filed an appeal with the BTA, and, after a hearing, the BTA found appellant did not
provide competent and probative evidence to support her opinion of value. The BTA also
No. 13AP-818                                                                      2


found insufficient evidence to support the BOR's reduction in value to $58,000 and
reinstated the value the county auditor originally assessed.
II. ASSIGNMENTS OF ERROR
       {¶ 3} Appellant appeals and provides the following as her statement of
assignments of error for our review:
               Statement of Assignments of Error

               Mistakes:
               1) Per The BTA decision: "With nothing more than a list of
               raw sales data…)" * * * This is not accurate since I presented a
               full page detailed sale record of each property as well as a
               spreadsheet delineating the likenesses and differences of the
               units.

               2) Per The BTA decision: "We must be able to discern the
               similarity of such properties to the one under consideration
               and what adjustments, if any, are warranted to account for
               perceived differences." * * * Since there were no market sales
               of 2-bedroom, 2-story, on slab units like mine in 2010, 2011 or
               2012, I supplied the closest comparables (sales) in the
               complex. I disclosed the 50+% more living space in these as
               well as notable capital improvements not present in my unit.
               Even though these bigger and more improved units repeatedly
               sold for much less than my smaller unit's Franklin County
               valuation, this appears to have been ignored by The BTA.

               3) per BTA decision: "… reliability of such sales i.e that they
               are actual arms length transactions …" * * * The information
               indicates that the sales were not to sons, daughters, parents,
               etc., but were listed as sales to market buyers clearly showing
               what people would pay. Basic economic standards hold that
               the true value of an item is what the market will pay no matter
               what "you think it is worth". A value opinion is not true if the
               market does not support it.

               4) Per The BTA decision: "… appellant argued that the county
               auditor unfairly assessed the subject property compared to the
               assessed value of neighboring properties… valuations are not
               sales…" * * * As clearly shown by my spreadsheet, I compared
               assessed property values in 3 condo complexes to
               demonstrate the inconsistency of valuing rental property
               higher than resident occupied property. This was because I
               had been told that rental property was assessed higher than
               non-rental property. This is in essence another income tax,
               but is not applied consistently.
No. 13AP-818                                                                               3


                Failed to consider evidence:
                [5)] Per The BTA decision: "… how common differences e.g.-
                location, size, quality of, construction of improvements,
                nature of amenities," * * * In a condominium there are many
                more similarities than differences since: - all units are in the
                same location/area/neighborhood - all units are of a few
                identical size choices and floor plans - all units were built by
                the same builder with the same quality of construction, and
                built at the same time - construction of improvements can
                only be within the original building structure - the nature of
                amenities is of course identical for all units in the complex
                (party house, pool, tennis, etc.)
                Due to the vast similarities, comparables in a condominium
                complex are especially valid and should not be discounted.

                [6)] Per The BTA decision: "… net income…" (as related to
                value) * * * The net income approach was not properly
                considered. The record from The BOR to The BTA only
                considered gross income with no interest or inquiry in net
                income. There was also no consideration in the "no income
                times" such as when the unit was empty when this all began.
                This was the document left out in the records sent to the
                Appeals Court from the BTA, which was later stipulated as
                part of the record. The other aspect in the record is the
                inconsistent application of valuation based on income as
                shown by the evidence not only in this complex but also 2
                other nearby condo complexes.

(Sic passim.)
III. DISCUSSION
       {¶ 4} An appellate court reviews decisions of the BTA to determine whether they
are reasonable and lawful. Gesler v. Worthington Income Tax Bd. of Appeals, 138 Ohio
St.3d 76, 2013-Ohio-4986, ¶ 10; see Columbus City Schools Bd. of Edn. v. Franklin Cty.
Bd. of Revision, 10th Dist. No. 12AP-682, 2013-Ohio-4504, ¶ 8, citing HIN, L.L.C. v.
Cuyahoga Cty. Bd. of Revision, 124 Ohio St. 3d 481, 2010-Ohio-687, ¶ 13. The " 'fair
market value of property for tax purposes is a question of fact, the determination of which
is primarily within the province of the taxing authorities' " and an appellate court will not
disturb a decision of the BTA " 'unless it affirmatively appears from the record that such
decision is unreasonable or unlawful.' " Hilliard City Schools Bd. of Edn. v. Franklin Cty.
Bd. of Revision, 139 Ohio St. 3d 1, 2014-Ohio-853, ¶ 48, quoting EOP-BP Tower, L.L.C. v.
No. 13AP-818                                                                              4


Cuyahoga Cty. Bd. of Revision, 106 Ohio St. 3d 1, 2005-Ohio-3096, ¶ 17, quoting
Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St. 2d 52 (1968), syllabus.
       {¶ 5} "The BTA's findings of fact are to be affirmed if supported by reliable and
probative evidence, and the BTA's determination of the credibility of witnesses and its
weighing of the evidence are subject to a highly deferential abuse-of-discretion review on
appeal." Worthington City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 129 Ohio
St.3d 3, 2011-Ohio-2316, ¶ 18, citing Olentangy Local Schools Bd. of Edn. v. Delaware
Cty. Bd. of Revision, 125 Ohio St. 3d 103, 2010-Ohio-1040, ¶ 15, and Satullo v. Wilkins, 111
Ohio St. 3d 399, 2006-Ohio-5856, ¶ 14; Wingates L.L.C. v. South-Western City Schools
Bd. of Edn., 10th Dist. No. 10AP-846, 2011-Ohio-2372. However, we will reverse a BTA
decision if the decision is based on an incorrect legal conclusion. The Chapel v. Testa, 129
Ohio St. 3d 21, 2011-Ohio-545, ¶ 9; see also Satullo at ¶ 14, and Gahanna-Jefferson Local
School Dist. Bd. of Edn. v. Zaino, 93 Ohio St. 3d 231, 232 (2001).
       {¶ 6} When a taxpayer challenges the auditor's valuation of property before the
BOR, the taxpayer has the burden to prove entitlement to a reduction in value. See
CABOT III-OH1M02, L.L.C. v. Franklin Cty. Bd. of Revision, 10th Dist. No. 13AP-232,
2013-Ohio-5301, ¶ 27, citing Dayton-Montgomery Cty. Port Auth. v. Montgomery Cty.
Bd. of Revision, 113 Ohio St. 3d 281, 2007-Ohio-1948, ¶ 15. In an appeal to the BTA, the
party challenging the BOR's decision has the burden of proof to establish the party's
proposed value as the value of the property. Sapina v. Cuyahoga Cty. Bd. of Revision,
136 Ohio St. 3d 188, 2013-Ohio-3028, ¶ 26, see also Colonial Village Ltd. v. Washington
Cty. Bd. of Revision, 123 Ohio St. 3d 268, 2009-Ohio-4975, ¶ 23. "To prevail on appeal,
the appellant must present competent and probative evidence supporting the value the
appellant asserts." CABOT III-OH1M02 at ¶ 26, citing Bd. of Edn. of the Dublin City
Schools v. Franklin Cty. Bd. of Revision, ___ Ohio St.3d ___, 2013-Ohio-4543, ¶ 14.
       {¶ 7} Here, appellant's statement of assignments of error is more akin to a list of
arguments. Appellant does not contend or cite any legal authority for the position that the
BTA's decision was unlawful. Instead, she suggests the BTA's decision was unreasonable
for reasons we elaborate on below.
       {¶ 8} In its decision, the BTA noted appellant mainly relied on sales data from
other units in her condo development to support her opinion of value. Appellant argued,
in 2010 four other condos in her development sold for an average of $53,750. The four
No. 13AP-818                                                                             5


sold condos had 2 bedrooms, 1.5 to 2 bathrooms, and finished basements. In contrast,
appellant's condo had 2 bedrooms, 1.5 bathrooms, and no basement. Appellant argued
the value of her condo should be 66 percent of the average sales price of the four sold
condos, i.e., $35,475. Appellant believed this value increased slightly after the BOR
hearing based on the sales of two additional condos in her development in 2012. These
two condos had 2 bedrooms, 1.5 bathrooms, unfinished basements, and an average sales
price of $49,950. Appellant made a "rough educated guess" that her condo's value should
be 85 percent of $49,950, or $42,457, to account for the unfinished basement space the
two sold condos had which her condo did not. (Tr. 11.) Appellant submitted a one-page
sheet of information for each of the six sold condos.
       {¶ 9} The BTA acknowledged appraisers commonly rely on comparable sales data
to develop an opinion of value for residential properties. However, the BTA had to be
satisfied the sales resulted from arm's-length transactions and needed to be able to
discern the similarity of the sold properties to appellant's property and what adjustments,
if any, were warranted to account for perceived differences. The BTA stated: " 'With
nothing more than a list of raw sales data, a trier of fact is left to speculate as to how
common differences, e.g., location, size, quality of construction of improvements, nature
of amenities, date of sale as opposed to tax lien date, etc., may affect a value
determination.' Speca v. Montgomery Cty. Bd. of Revision (Mar. 25, 2008), BTA
No. 2006-K-2144, unreported." (Footnote deleted.) (Decision and Order, 2-3.)
       {¶ 10} Appellant contends she proved the sales of the other condos in her
development resulted from arm's-length transactions. However, it appears the BTA only
discussed arm's-length transactions as part of a general discussion on information it
needed about sales to effectively use them for valuation purposes. The BTA did not
specifically state it was unsatisfied the sales at issue were arm's-length transactions.
Rather, the BTA's decision implies it did not find appellant's comparable sales evidence
helpful because appellant did not provide enough information for the BTA to compare
appellant's condo to the sold condos. Additionally, the BTA was unpersuaded by
appellant's calculations of using an average price per square foot based on the sale of
prices of dissimilar neighboring condominiums.
       {¶ 11} Next, appellant contends she presented competent, probative evidence from
which the BTA could compare the sold condos to her condo and that she used a common
No. 13AP-818                                                                               6


sense, widely-accepted approach to valuation. Appellant argues she submitted
information on the sold condos most comparable to her own. Specifically, she provided a
one-page sheet of information for each sold condo along with a spreadsheet comparing
those condos to her condo. Appellant argues the BTA ignored the fact that bigger, more
improved condos, e.g., condos with full, finished basements, repeatedly sold for much less
than her smaller condo.
       {¶ 12} Appellant did provide the BTA with some information comparing the sold
condos to her own, e.g., the number of bedrooms and bathrooms and existence of full,
finished basements. However, as the BTA's decision suggests, it is logical that factors
beyond square footage and number of rooms, such as the location of the condos within
the development, might have a meaningful impact on value. Therefore, we cannot say the
BTA acted unreasonably in finding appellant's evidence insufficient to support her
opinion of value. See, e.g., Kaiser v. Franklin Cty. Auditor, 10th Dist. No. 10AP-909,
2012-Ohio-820, ¶ 18-19 (finding BOR and common pleas court did not have to rely on
taxpayer's proposed comparable sales which did not account for meaningful differences
between properties).
       {¶ 13} Next, appellant suggests the comparable sales data she provided is
particularly probative because condos within a particular development generally share a
number of characteristics. Specifically, she argues the following: (1) all units in a condo
development are in the same location or neighborhood, (2) condo developments only
offer a few options in terms of unit size and floor plan, (3) all units are built by the same
builder, at the same time, and with the same quality of construction, (4) any
improvements to an individual unit must be made within the original building structure,
and (5) all units have the same amenities, e.g., access to a pool and tennis courts.
       {¶ 14} Although condos within a development may share a number of
characteristics, the BTA had no obligation to assume other factors (e.g., the location of
condos within a development) have no impact on value.
       {¶ 15} In its decision, the BTA also rejected appellant's contention that the county
auditor unfairly assessed her property as evidenced by the assessed values of neighboring
properties.   Appellant claims someone at the county auditor's office told her rental
properties, like her condo, were valued higher than non-rental properties. Appellant
contends this practice is not applied consistently as evidenced by a spreadsheet she
No. 13AP-818                                                                               7


prepared which compares the valuations of rental units to non-rental units in three condo
developments, including her own. Appellant complains valuing rental property higher
than non-rental property amounts to an income tax.
       {¶ 16} The record contains no evidence as to how the county auditor actually
determined the value of appellant's property or the value of the properties on appellant's
spreadsheet. See Colonial Village Ltd. at ¶ 23, citing Dayton-Montgomery Cty. Port Auth.
at ¶ 15 ("[T]he board of revision (or auditor) bears no burden to offer proof of the accuracy
of the appraisal on which the county initially relies, with the result that the BTA is
justified in retaining the county's valuation of the property when an appellant fails to
sustain its burden of proof at the BTA."). Additionally, as the BTA pointed out, the fact
that two parcels have different values, without more, does not prove the tax authorities
valued the properties in a different manner. WJJK Investments, Inc. v. Licking Cty. Bd. of
Revision, 76 Ohio St. 3d 29, 31 (1996). Thus, the BTA correctly rejected appellant's
argument that the county auditor unfairly assessed her property based on her evidence
regarding valuation of neighboring properties.
       {¶ 17} Next, appellant contends the BTA failed to properly consider the "net
income approach" to valuation. In its decision, the BTA mentioned methods of real
property valuation listed in Ohio Adm.Code 5703-25-07. Under the income approach,
"value is estimated by capitalizing the net income after expenses, including normal
vacancies and credit losses." Ohio Adm.Code 5703-25-07(D)(2). Appellant complains the
BTA considered her gross income but not her net income or times when the unit was
empty. In addition, she again points to her spreadsheet on inconsistent valuation of rental
versus non-rental properties in condo developments.
       {¶ 18} However, the BTA never made any findings about the net income approach,
presumably for the following reasons. Appellant did not advocate for a specific valuation
of her property under the net income approach. Additionally, given the lack of evidence as
to what method the county auditor used to determine the value of appellant's property,
any evidence of appellant's income and expenses as a landlord would not discredit the
county auditor's valuation. Therefore, we reject appellant's contention that the BTA failed
to properly consider the net income approach.
       {¶ 19} The BTA's decision to reject appellant's evidence in this case was not
unreasonable or unlawful. Therefore, we find no error in the BTA's conclusion that
No. 13AP-818                                                                             8


appellant failed to prove the county auditor's determination of value did not accurately
reflect true value.
       {¶ 20} Appellant does not specifically challenge the BTA's decision to reject the
BOR's revised valuation of $58,000. Regardless, we find no error in this decision. The
BTA rejected the BOR's decision because it was based on "unadjusted comparable sales
data" that failed to account for differences between appellant's property and the claimed
comparable properties. (Decision and Order, 4.) The sales data the BTA refers to appears
to be the BOR's comparative market analysis, which contains information about sales of
condos in appellant's development. Although the evidence the BOR relied on could have
rationally supported its reduction in the value of appellant's condominium, we must
remain mindful that our standard of review for the BTA's determination of the credibility
of witnesses and its weighing of the evidence is an abuse of discretion. Like the evidence
appellant provided, the BOR's market analysis does not contain information like the
location of the condos within a development. Thus, the BTA did not have to rely on the
market analysis for the same reasons it did not have to rely on appellant's comparable
sales evidence.
       {¶ 21} In the absence of probative evidence supporting the reduction in value
ordered by the BOR, the BTA's decision to reinstate the county auditor's original valuation
was not unreasonable. Vandalia-Butler City School Dist. Bd. of Edn. v. Montgomery Cty.
Bd. of Revision, 106 Ohio St. 3d 157, 2005-Ohio-4385, ¶ 12.
IV. CONCLUSION
       {¶ 22} Accordingly, we overrule the assignments of error and affirm the decision of
the Board of Tax Appeals of Ohio.
                                                                      Judgment affirmed.
                          BROWN and DORRIAN, JJ., concur.